UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------- ---------- ------------X

 UNITED STATES OF AMERICA,                                                       CONSENT TO PROCEED BY VIDEO OR
                                                                                 TELE CONFERENCE
                              -against-
                                                                                   20 -Cr- 296

MOHAMED TRAORE

                                                 Defendant(s).
-----------------------------------------------------------------X

Defendant Mohamed Traore                 hereby voluntarily consents to participate in the
following proceeding via _X_ videoconferencing or _x_ teleconferencing:

             Initial Appearance Before a Judicial Officer

             Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
             Indictment Form)

             Bail/Detention Hearing

             Conference Before a Judicial Officer

  X          Plea Proceeding




Defendant's Signature                                                  Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

  Mohamed Traore                                                         Marisa K. Cabrera
 Print Defendant's Name                                                Print Counsel's Name



This proceeding was conducted by reliable video ~~!:i,;l~at€



 Date
      51;8
         I         /
                       Ic}-J
                          I




                                                                        USDC SONY
                                                                        DOCUMENT
                                                                        F.LECTRONICALLY FILE D
                                                                        DOC# _ _ _ _ __ _ __
                                                                        DATE FILED: __ __'5 ~..L8 -'2 {-
